DETAILED ACTION
This Office action is responsive to Applicant's amendment filed 2/10/21.  Per the Applicant’s claim amendments, claims 11, 14-17, 20, 33 have been amended.  Claims 1-10, 12-13, 18-19, 28-32, and 34-35 have been canceled. Claims 23-27 are withdrawn and canceled below.  No claims are to be added.  Claims 11, 14-17, 20-22, and 33 are to be allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee:
Please cancel Claims 23-27.

Authorization for this examiner’s amendment was given in an interview with Yangzhou Du, Registration No. 65310, on 2/25/21.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
transmit an alert to a predetermined target terminal based on the determination that the business volume measurement is outside the expected range of the business volume measurement of the current period, wherein the alert is to be displayed as figures or charts on the screens of the predetermined target terminal or played by a speaker of the predetermined target terminal to managers of the on-demand service, and the predetermined target terminal is associated with the managers, and the expected range of the business volume measurement of the current period is provided by: obtaining a plurality of historical business volume measurements made in historical periods corresponding to the current period; for each historical business volume measurement, determining a reference period relating to the each historical business volume measurement, obtaining a plurality of target historical business volume measurements relating to periods before the reference period; determining a plurality of groups by designating two adjacent target historical business volume measurements in time as a group, for each group, determining a change rate of a posterior target historical business volume measurement to a previous target historical business volume measurement, determining an average value of a plurality of change rates corresponding to the plurality of groups, and determining, based on the plurality of change rates and the average value, the variance of change rate corresponding to the each historical business volume measurement; determining a plurality of variances of change rates corresponding to the plurality of historical business volume measurements; determining a fitting curve based on the plurality of variances of change rates and the corresponding plurality of historical business volume measurements; and determining the expected range of the business volume measurement of the current period based on the fitting curve and the corresponding plurality of historical business volume measurements, with the combination of all limitations as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294.  The examiner can normally be reached on Tuesdays and Wednesdays, 8:30-4:30p, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683